DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 45, 47, 49, and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0273200 A1 to Rotem in view of US 5,741,330 A to Brauker et al. (“Brauker”) .
As to claim 45, Rotem discloses an implantable encapsulation device for housing cells, the device comprising: 
a lumen for receiving and housing cells (see Fig 8, element 42A, 42B); 
a vascularization membrane at least partially surrounding the lumen, and wherein the vascularization membrane is permeable to cells ([0084] – “It should be noted that the outer layer of the functional cells unit and other parts of the system contains materials that promote vascularization in the vicinity of the implanted system as well as other materials that should increase the immunedepression reaction of the body of the patient.”); 
a gas delivery system operatively connected to the encapsulation device, wherein the gas delivery system comprises a gas channel operable to delivery gas to the device (see Fig 2a, element 22); and a sensor provided in the gas channel (see Fig 2a, element 24).  
Rotem fails to disclose wherein the pores of the vascularization membrane are less than 10 micrometers. However, in a related disclosure, Brauker teaches the use of a vascularization membrane comprising pores that are less than 10 micrometers (see col 4, ln 52-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encapsulation device of Rotem with the pore sizes of Brauker in order to achieve the predictable result of forming close vascular structures.
As to claim 47, Rotem further discloses an immuno-isolation member provided adjacent the vascularization membrane (see Fig 8, element 50 and [0076]).  
As to claim 49, Rotem further discloses a reader adapted to read at least one of an oxygen level and an oxygen consumption rate from the sensor (see [0063] – a reader is inherently required in order to determine whether the predetermined level is met).  
As to claim 51,  Rotem further discloses a wherein at least one of the sensors comprises a sensor selected from the group comprising: oxygen sensors, glucose sensors, pH sensors, lactate sensors, carbon dioxide sensors, optical sensors, and electrochemical sensors (see Fig 2a, element 24).  
As to claim 52, Rotem further discloses an oxygen delivery system comprising an implantable oxygen generator (see [0071]).  
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem in view Brauker and further in view of US 2019/0076840 A1 to Gottardi et al. (“Gottardi”).
As to claim 46, Rotem fails to disclose a second sensor and wherein the sensors each comprise oxygen sensors that are collectively operable to determine an oxygen consumption rate of cells provided within the device. Rotem does, however, suggest the use of two sensors (see [0063] – (“…at least one sensor 24 that may be positioned at the oxygen distributer 20 or in the vicinity of the functional cells.”). Rotem suggests that cell viability can be monitored by using a first and second sensor at respective inlets and outlets to determine oxygen consumption (see [0287]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encapsulation device of Rotem and Brauker with the oxygen consumption motoring of Gottardi in order to achieve the predictable result of viability monitoring.
Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem in view of Brauker and further in view of US 2016/0184569 A1 to Lathuiliere et al. (“Lathuiliere”).
As to claim 48, it is not clear that either Rotem or Brauker discloses wherein the device comprises a cell loading port that provides access to the lumen.  However, such structures were well-known as shown by Lathuiliere (see [0105]-[0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encapsulation device of Rotem and Brauker with the port of Lathuiliere in order to achieve the predictable result of inserting cells into the device.
Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotem and Brauker as applied to claim 49 above, and further in view of US 2018/0000395 A1 to Lucisano et al. (“Lucisano”).
As to claim 50, neither Rotem nor Brauker discloses wherein the reader comprises a wireless reader provided external to the lumen and operable to be provided external to the skin of a patient.  
However, such wireless readers were well-known in electrochemical analyte monitoring as shown by Lucisano (see [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lumen and sensors of Rotem and Brauker with the wireless reader of Lucisano in order to achieve the predictable result of making the device convenient for the user. 
Allowable Subject Matter
Claims 54-62 and 64 are allowed.
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
The arguments as to claims 45, 47, 49, and 51-52 are moot given the new grounds of rejection. 
The arguments as to the applicability of Gottardi are found unpersuasive. Applicant argues that Gottardi is not proper because this reference discloses a large scale device that is not suitable for or operable to be implanted into a patient. This argument is not persuasive because  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The base reference is clearly directed to an implantable device and contemplates the use of more than one sensor. Gottardi only shows how such sensors may be used to monitor cell viability that would have a similar beneficial use in the system of Rotem and Brauker. One of ordinary skill in the art would have been motivated to use the sensors of Gottardi in much the same way in order to monitor cell health.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791